DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 410.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 420a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “420” has been used to designate both an air flow director and second heating arrangement.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the second heating arrangement" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the second heating arrangement" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites “wherein the arrangement for volatizing aerosolizable material is a further heating arrangement”. It is unclear whether this is referring to an additional heating arrangement or if this refers to the heating arrangement of claim 8. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ADAMS et al. (US 2007/0102013).
Adams teaches an apparatus for heating aerosolizable material to volatize at least one component of the aerosolizable material. Adams teaches a heating chamber for containing aerosolizable material (24 in figure 3); a first heater arrangement (40 in figure 3) for heating aerosolizable material contained in use within the heating chamber, the first heater arrangement arranged to heat at least two sides of the aerosolizable material in the heating chamber (see figure 4); and an air flow channel (50) outside of the heating chamber that runs alongside the first heater arrangement, and arranged such that, in use, when a user draws on a device comprising the apparatus, air flows into the apparatus and through the air flow channel so as to be preheated in the air flow channel by the first heater arrangement before flowing into the heating chamber and through the aerosolizable material (see figure 3).  
Regarding claim 2, Adams teaches a heat insulating member, wherein the air flow channel is between the heat insulating member and the first heater arrangement (para. 0054).  
Regarding claim 3, Adams teaches the first heater arrangement and the air flow channel extend axially along the apparatus (see fig. 3).  
Regarding claim 4, Adams teaches the first heater arrangement comprises a tube (40) and the heating chamber is within the tube.  
Regarding claim 5, figures 3 and 4 show the air flow channel is substantially annular.  
Regarding claim 6, figure 3 shows one or more inlets (54) for the air flow channel that are located towards a proximal end of the apparatus.  
Regarding claim 7, Adams teaches a housing. wherein the one more air inlets are formed in the housing and the housing contains the heater arrangement (para. 0054).  
Regarding claim 8, Adams teaches an apparatus for volatilizing aerosolizable material. Adams teaches a chamber (80 in fig. 13) for containing aerosolizable material; an arrangement for volatilizing aerosolizable material contained in use within the chamber to form at least one of a vapor or  an aerosol (para. 0054-0055); a heater arrangement (94) for heating an incoming air flow, which in use flows into the apparatus when a user draws on a system comprising the apparatus, prior to the air flow flowing through the aerosolizable material; and an air flow director (110) arranged within the heater arrangement to direct the incoming air flow to flow in close proximity to a heating surface of the heater arrangement.  
Regarding claim 9, Adams teaches the air flow director is an elongate member (110) that extends axially in the apparatus.  
Regarding claim 10, figure 13 shows the air flow director extends in a space defined by the heater arrangement.  
Regarding claim 11, figures 13 and 16 show the heater arrangement is a tube or a ring and the elongate member extends within the tube or the ring.  
Regarding claim 12, figures 13 and 14 show the heater arrangement and the elongate member define an annular flow path through which the air flows through the heater arrangement.  
Regarding claim 13, figure 13 shows the arrangement for volatilizing aerosolizable material and the heater (94) arrangement are arranged substantially co-axially and axially spaced apart.  
Regarding claim 14, Adams teaches the arrangement for volatilizing aerosolizable material is a further heating arrangement (92).  
Regarding claim 15, Adams teaches the further heating heater arrangement surrounds the chamber (para. 0027).  
Regarding claim 16, Adams teaches a housing (100) containing the arrangement for volatilizing  aerosolizable material, the heater arrangement and the air flow director.  
Regarding claim 17, figure 13 shows the housing comprises one or more air inlets to enable the air flow into the apparatus.  
Regarding claim 18, Adams teaches a device for generating a flow of aerosol for inhalation by a user the device (para. 0004-0005).  
Regarding claim 19, Adams teaches a power source for powering the device and control electronics (para. 0027).  
Regarding claim 20, Adams teaches a mouthpiece (para. 0005).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741